Opinión concurrente del
Juez Asociado Señor Rebollo López.
Atendemos —mediante el mecanismo procesal decisorio de la orden de mostrar causa, y a la luz de las disposiciones del Art. 14.002 de la Ley Núm. 81 de 30 de agosto de 1991 (21 L.RR.A. see. 4652), conocida como la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991— la interrogante de si es necesario que todo contrato otorgado por un alcalde con cualquier agencia pública del Gobierno de Puerto Rico o del gobierno federal cuente con la aprobación de la asamblea municipal del municipio en controversia, o, si por el contrario, únicamente es necesaria dicha aprobación por parte de la asamblea municipal en relación con aquellos contratos en donde hay una erogación de fondos públicos municipales.
*706r-H
Con motivo de una alegada práctica adoptada por el en-tonces Alcalde de la Ciudad Capital de Puerto Rico, Hon. Héctor Luis Acevedo, de otorgar contratos con agencias gu-bernamentales locales y federales sin obtener el consenti-miento para ello de la Asamblea Municipal de San Juan, el ex Presidente de la misma, Ledo. Manuel D. Herrero, ra-dicó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, una solicitud de interdicto con el propósito de poner fin a la alegada práctica. Luego de los trámites ordinarios y pertinentes, dicho foro judicial, mediante sentencia de 15 de abril de 1993, libró auto de injunction permanente contra el Primer Ejecutivo de San Juan y los funcionarios bajo su jurisdicción y supervisión. En la parte dispositiva de dicha sentencia —la cual advino final y firme— se dispuso que:
Por las anteriores consideraciones, se declara CON LUGAR la demanda y en su consecuencia se libra auto de injunction per-manente contra el Alcalde de San Juan, Hon. Héctor Luis Acevedo Pérez y los funcionarios bajo su jurisdicción y supervisión y se les ordena cesar y desistir inmediatamente de continuar otorgando contratos con agencias del gobierno central o del go-bierno federal para que lleven a cabo para el Municipio cual-quier estudio, trabajo, obra o mejora pública municipal, sin ser aprobados mediante resolución al efecto por la Asamblea Municipal. Apéndice, pág. 9.
Ello no obstante, el 28 de abril de 1993, el referido Al-calde de San Juan firmó un acuerdo con el Departamento de la Vivienda y Desarrollo Urbano de Estados Unidos me-diante el cual la mencionada agencia federal le asignó fon-dos al Municipio de San Juan para que éste llevara a cabo estrategias de vivienda a través de la adquisición, rehabi-litación, construcción de nuevas viviendas, y asistencia en el pago de los arrendamientos, basada esta asistencia en la elegibilidad de los arrendatarios. En vista de ello, el ex Presidente de la Asamblea Municipal de San Juan acudió *707ante el foro de instancia en solicitud de que se encontrara incurso en desacato al entonces Alcalde, Hon. Héctor Luis Acevedo.
El tribunal de instancia, mediante resolución de 25 de febrero de 1994, acogió la posición expuesta por el Alcalde de San Juan. Resolvió que no procedía encontrar incurso en desacato a dicho funcionario municipal, debido al hecho de que, no obstante el claro lenguaje a esos efectos del antes citado Art. 14.002 de la Ley Núm. 81 de 30 de agosto de 1991, ante, no todos los contratos otorgados por los alcal-des requerían la aprobación de las asambleas municipales; únicamente, según dicho foro judicial, aquéllos en que ha-bía erogación de fondos públicos municipales. Al así resolver, el foro de instancia expresó que así antes lo disponía el derogado Art. 12.05 de la derogada Ley Orgánica de los Municipios, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. see. 3455 (Sup. 1981)) y que era del criterio que la eliminación, por parte del Legislador, de dicho lenguaje, al promulgarse la antes citada Ley Núm. 81 de 30 de agosto de 1991, había sido “una inadvertencia del Legislador”.
Inconforme, el Presidente de la Asamblea Municipal de San Juan acudió ante este Tribunal, en revisión de la men-cionada sentencia, imputándole al foro de instancia haber errado:
... al sustituir el texto del artículo 14.002 de la Ley de Muni-cipios Autónomos por el de una disposición sobre los contratos entre municipios y agencias la cual había sido derogada y rem-plazada [sic] por el citado artículo. Respetuosamente sostene-mos que el Honorable Tribunal revisado incidió al pretender asumir la función legislativa en cuanto a la modificación de los estatutos en cuestión. Ello contribuye a mantener y alentar la violación de la ley.
... al negarse a declarar incurso en desacato a quien admitió la violación del auto de injunction permanente. El error se mag-nificó y agravó al emplearse la petición de castigo para reinter-pretar la ley y asumir que la Asamblea Legislativa debió redac-tar un texto distinto al promulgado en ley. En consecuencia resolvió modificar la sentencia para limitar el poder conferido *708al cuerpo legislativo municipal por la Ley de Municipios Autó-nomos de Puerto Rico. Solicitud de revisión, pág. 3.
Mediante Resolución de 9 de mayo de 1994, le concedi-mos término a la parte demandada recurrida para que mostrara causa:
... por la cual este Tribunal no deba expedir el auto solicitado y dictar Sentencia revocatoria de la emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan. Resolución de 9 de mayo de 1994.
II
El derogado Art. 12.05 de la derogada Ley Orgánica de los Municipios disponía, en lo pertinente, que:
El Alcalde, con la autorización de la Asamblea podrá concer-tar convenios con:
(a) los departamentos, agencias, corporaciones públicas, o cualquier dependencia de los gobiernos federal y estatal para la ejecución por éstos y/o el municipio, de cualquier obra o mejora pública municipal, estatal o federal o de cualquier corporación pública que sea costeada, en todo o en parte, con fondos municipales. (Enfasis suplido.)
Dicha ley orgánica, como expresáramos anteriormente, fue derogada por la antes mencionada Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991. En relación con la controversia hoy ante nuestra con-sideración, la nueva legislación establece, en el antes ci-tado Art. 14.002 y en lo pertinente, que:
El municipio podrá contratar con cualquier agencia del go-bierno central o del gobierno federal para realizar por su propia administración o mediante contrato cualquier estudio, trabajo, obras o mejoras públicas de cualquier agencia pública' del go-bierno central o del gobierno federal o para que las agencias del gobierno central o del gobierno municipal desarrollen o lleven a cabo para el municipio cualquier estudio, trabajo, obra o mejora pública municipal. Asimismo, podrá otorgar contratos con dichas agencias y con cualquier otro municipio para el desarrollo, administración y operación en forma conjunta, coordinada o de-*709legada de facilidades para la prestación de servicios al ciudadano.
También, cualquier municipio podrá contratar con otros mu-nicipios para realizar conjuntamente cualquier estudio, trabajo o actividad y desarrollar cualquier proyecto, programa, obra o mejora pública, o cumplir con cualquier función o actividad au-torizada por ley, o para adquirir conjuntamente servicios, ase-soramiento, propiedad o suministros o prestarse cualesquiera otros servicios en común.

Todo contrato que se otorgue de acuerdo con esta sección de-berá cumplir con lo siguiente-.

(a) Ser aprobado mediante resolución al efecto por la Asam-blea de cada municipio que sea parte del contrato. (Énfasis suplido.)
Ambas partes coinciden en que el historial legislativo de la nueva Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 no contiene explicación alguna para el cambio decretado; esto es, realmente nadie puede asegurar si ello se debió a un cambio en la política pública del Gobierno, o, por el contrario, a una omisión o inadvertencia de parte del Legislador, como resolvió el foro de instancia.
No hay duda que la ausencia de explicación en el histo-rial legislativo de la medida, da base para que se pueda especular. Se podría sostener, con mucha lógica, que en vista del hecho que la nueva legislación le concede unos poderes, nunca antes otorgados, a los alcaldes, el Legisla-dor entendió procedente establecer un sistema de fiscaliza-ción, por parte de las asambleas municipales, más estricto. Tampoco, por otro lado, resulta ilógica la posición soste-nida por el alcalde recurrido, refrendada por el tribunal de instancia, a los efectos de que sólo se justifica la fiscaliza-ción, por parte de la asamblea municipal, en casos en que hay erogación de fondos públicos municipales y no en si-tuaciones donde el municipio no tiene que desembolsar dinero.
Somos del criterio, sin embargo, que, aun en casos en que no hay erogación de dinero público, resulta conve-niente que la asamblea municipal pase juicio sobre la otor-*710gación de contratos. A manera de ejemplo, podría darse la situación en que el alcalde de determinado municipio tu-viera la opción, y obligación, de escoger entre diferentes planes, o programas, federales, ninguno de los cuales con-llevaría la erogación de fondos públicos municipales. La asamblea municipal, a nuestro juicio, podría diferir del al-calde de un municipio en particular en cuanto a cuál pro-grama resulta más beneficioso para dicho municipio. Des-pués de todo, el bienestar general de los ciudadanos de un municipio es responsabilidad ineludible tanto del alcalde como de la asamblea municipal del mismo.
No obstante todo lo antes expresado, a nuestro juicio resulta claro el curso judicial a seguir en el presente caso. Sabido es que cuando la “ley es clara [y] libre de toda am-bigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu’’(1) Col. Int’l Sek P.R., Inc. v. Escribá, 135 D.P.R. 647 (1994);(2) Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992);(3) Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 53 (1984); Rodríguez v. Fidelity Bond Mortg. Corp., 108 D.P.R. 156 (1978).
Precisamente debido a ello es que los tribunales de jus-ticia únicamente están autorizados a interpretar las leyes “ ‘cuando, entre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al reali-zarlo, es el de suplir una laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere’ ”. (Enfasis suprimido.) Calderón v. Adm. Sistemas de Retiro, ante, págs. 1033 — 1034; Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990).(4)
En otras palabras, la facultad para, o la función judicial *711de, interpretar las leyes no significa que tengamos autori-dad para sustituir la clara expresión legislativa sobre un asunto en particular. Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986 (1953).
A base de todo lo antes expuesto es que concurrimos con la Sentencia mayoritaria emitida en su conclusión de que, conforme expresamente lo establece el antes citado Art. 14.002 de la Ley de Municipios Autónomos del Estado Li-bre Asociado de Puerto Rico de 1991, todo contrato que otorgue un alcalde debe ser aprobado por la asamblea municipal del municipio en cuestión, independientemente del hecho de que el mismo conlleve o no la erogación de fondos públicos municipales.
H-H HH HH
Debemos, además, pasar juicio sobre si el señor Alcalde de San Juan, Hon. Héctor Luis Acevedo, debe o no ser en-contrado incurso en desacato por haber otorgado un con-trato en violación de la sentencia que emitiera el foro de instancia de 15 de abril de 1993. Contestamos en la negativa. No hay duda de que, atendidos los hechos parti-culares del presente caso, resulta meridianamente claro que el licenciado Acevedo no tuvo intención alguna de vio-lar los términos de dicha sentencia. Pueblo v. García Rivera, 103 D.P.R. 547, 551 (1975); Pueblo v. Concepción Fonseca, 101 D.P.R. 357, 359 (1973). El licenciado Acevedo entendió que, conforme los términos de la referida senten-cia, él podía otorgar contratos, sin el consentimiento de la Asamblea Municipal, en aquellas situaciones que no envol-vieran erogación de fondos públicos municipales. La “mejor evidencia” de la ausencia de intención a esos efectos por parte del Alcalde Acevedo lo constituye el hecho de que el tribunal de instancia — aun cuando equivocadamente— re-frendó su posición.

 Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14.


 94 J.T.S. 46.


 92 J.T.S. 21.


 90 J.T.S. 12.